DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the device of claims 41-54 in the reply filed on 12/7/2020 is acknowledged.
Claim Objections
Claim 41 is objected to because of the following informalities:  line 18 recites “conducive columns” which should presumably read “conductive columns”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41, line 8 recites “a first semiconductor layer of a first conductivity” and lines 8-9 recites “a second semiconductor layer of the first conductivity”.  It is not clear, from these limitations, whether the conductivity is intended to refer to a doping polarity of the first and second semiconductor layers or to the electrical conductivity of the semiconductor layers.  The specification does not shed any light on 
Claim 45, line 2 recites “a plurality of active strips”.  It is not clear, from the limitation, whether these active strips are intended to be the same as “a plurality of active strips” of claim 1, from which this claim depends.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “the plurality of active strips”.  
Claim 48, line 1 recites “the memory structure of claim 38 wherein the conductive material”.  This claim seems to be intended to depend on claim 41, as claim 38 relates to a process and not a memory structure and it does not have a conductive material.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “the memory structure of claim 41 wherein the conductive material”.
Claim 51, lines 1-2 recite “a third semiconductor layer of the second conductivity”.  Firstly, “a second conductivity” has not been claimed in this claim or in any claim from which it depends.  Secondly, it is not clear, from these limitations, whether the conductivity is intended to refer to a doping polarity of the semiconductor layers or to the electrical conductivity of the semiconductor layers These issues renders the limitation indefinite.  For the purposes of examination, the examiner will interpret it as “a third semiconductor layer of a second conductivity type”.  
Claim 52, lines 1-2 recite “the third semiconductor layer is”.  A third semiconductor layer has not been claimed in this claim or in any claim from which it depends.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “a third semiconductor layer is”.  
Note that dependent claims necessarily inherit any indefiniteness from the claims on which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41-42, 44-45 and 51-52 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KIYOTOSHI (US 20080073635).
Regarding claim 41, as best as the examiner is able to ascertain the claimed invention, KIYOTOSHI discloses a memory structure, comprising: 
a semiconductor substrate (fig 13, 201, para 111) having a planar surface (upper surface of 201, see fig 13), wherein the semiconductor substrate has a plurality of circuit elements (transistors 214 are circuit elements, see fig 13, para 111) formed therein; 
a staircase structure (structure formed by 203 and 217, see fig 13, para 113), formed above the planar surface, comprising a plurality of active strips (strips comprising two Si layers 203/205 and 207/209 each around a central dielectric layer 217, see fig 13, para 113), one on top of another along a first direction (vertical direction in fig 13) substantially orthogonal to the planar surface, each active strip extending along a second direction (horizontal direction in fig 13) substantially parallel to the planar surface and providing one step in the staircase structure, 
wherein each active strip comprises: (1) a first semiconductor layer (upper doped semiconductor layers 205 and 209, see fig 13, para 111 and 119) of a first conductivity (P doping, see para 119); (2) a second semiconductor layer of the first conductivity (lower semiconductor layers 
a second dielectric layer (right dielectric 216, see fig 13, para 111) adjacent the staircase structure; 
a first plurality of interconnect conductors (interconnects 223, see fig 13, para 226) each extending in a third direction (being three dimensional objects, 223 will extend into the plane of the drawing in fig 13) substantially parallel the planar surface and substantially orthogonal to the second direction; 
a plurality of conductive columns (right 4 contact plugs 221 over 213, see fig 13, para 116) each extending along the first direction and electrically connected to one of the first plurality of interconnect conductors (each right plug 221 is connected to an interconnect 223, see fig 13), wherein each conducive column is adjacent to the plurality of active strips but electrically insulated from each active strip by the second dielectric layer (216 is between 221 and the stacked layers, see fig 13); and 
a third dielectric layer (SOG film 220, see fig 13, para 116) provided over the staircase structure, the third dielectric layer having embedded therein a plurality of vias (left 4 contact plugs 221, see fig 13, para 116) each containing conductive material electrically connecting one of the first plurality of interconnect conductors to one of the semiconductor layers of an active strip at a step corresponding to the active step (the plugs 221 connect layers 203-209 with interconnects 223, see fig 13).
Regarding claim 42, as best as the examiner is able to ascertain the claimed invention, KIYOTOSHI discloses the memory structure of Claim 41, wherein each conductive column is electrically connected to an associated circuit element in the semiconductor substrate (each right column 221 is connected to a device 213/211 in the substrate, see fig 13).
claim 44, as best as the examiner is able to ascertain the claimed invention, KIYOTOSHI discloses the memory structure of Claim 42, further comprising a plurality of conductive segments (the lowest segments of 221 where they contact 201, see fig 13) formed between the staircase structure and the semiconductor substrate (a line can be drawn from portions of 201 to 209 in the staircase that passes through the lowest segments of 221, see fig 13), wherein each conductive column is electrically connected to the associated circuit element through one of the conductive segments (221 are connected to the transistors 213, see fig 13).
Regarding claim 45, as best as the examiner is able to ascertain the claimed invention, KIYOTOSHI discloses the memory structure of Claim 44, wherein each conductive segment is electrically connected to the second semiconductor layers of a plurality of active strips (the lower portions of 221 are electrically connected to 203-309 via 223 and 221, see fig 13).
Regarding claim 51, as best as the examiner is able to ascertain the claimed invention, KIYOTOSHI discloses the memory structure of Claim 41, each active strip further comprising a third semiconductor layer of the second conductivity (doped regions 219, see fig 13, para 115), wherein the third semiconductor layer is embedded in the first dielectric layer of the active strip (219 are embedded in 217, see fig 13).
Regarding claim 52, as best as the examiner is able to ascertain the claimed invention, KIYOTOSHI discloses the memory structure of Claim 41, wherein the third semiconductor layer is adjacent both the first and second semiconductor layers to form one or more channel regions (203/219 form active areas, see para 112) one or more thin-film transistors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 43 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIYOTOSHI (US 20080073635) in view of KIDOH (US 20100320526).
Regarding claim 43, as best as the examiner is able to ascertain the claimed invention, KIYOTOSHI discloses the memory structure of Claim 42.
KIYOTOSHI fails to explicitly disclose a device, further comprising a second plurality of interconnect conductors formed between the semiconductor substrate and the staircase structure, wherein the second plurality of interconnect conductors each extend along the third direction and wherein each one of the second plurality of interconnect conductors electrically connect one of the conductive columns to the associated circuit element.
KIDOH discloses a device, further comprising a second plurality of interconnect conductors (contact plugs C2, see fig 1, para 98) formed between the semiconductor substrate and the staircase structure (C2 are between 11 and ML, see fig 1), wherein the second plurality of interconnect conductors each extend along the third direction (being three dimensional objects, C2 will extend in the third direction perpendicular to the plane of the figure, see fig 1) and wherein each one of the second plurality of interconnect conductors electrically connect one of the conductive columns to the associated circuit element (C2 serve to connect the columns 33 to the transistors 51, see fig 1).
KIYOTOSHI and KIDOH are analogous art because they both are directed towards stair step memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIYOTOSHI with the second plurality of interconnect connectors of KIDOH because they are from the same field of endeavor.

Regarding claim 46, as best as the examiner is able to ascertain the claimed invention, KIYOTOSHI discloses the memory structure of Claim 41.
KIYOTOSHI fails to explicitly disclose a device, wherein the conductive columns each comprise polysilicon.
KIDOH discloses a device, wherein the conductive columns each comprise polysilicon (contact plugs 64 can be poly, see para 98 and 151).
KIYOTOSHI and KIDOH are analogous art because they both are directed towards stair step memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIYOTOSHI with the polysilicon of KIDOH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIYOTOSHI with the polysilicon of KIDOH in order to reduce chip surface area (see KIDOH para 8).
Claims 47 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIYOTOSHI (US 20080073635) in view of MATSUDA (US 20160020169).
Regarding claim 47, as best as the examiner is able to ascertain the claimed invention, KIYOTOSHI discloses the memory structure of Claim 41.
KIYOTOSHI fails to explicitly disclose a device, wherein the active strips each form one or more NOR-type memory strings.
MATSUDA discloses a device, wherein the active strips each form one or more NOR-type memory strings (the staircase structure can be used to form a NOR memory, see para 73).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIYOTOSHI with the NOR-type of MATSUDA in order to provide a reliable device (see MATSUDA para 72).
Regarding claim 53, as best as the examiner is able to ascertain the claimed invention, KIYOTOSHI discloses the memory structure of Claim 41.
KIYOTOSHI fails to explicitly disclose a device, wherein the active strips each form one or more NOR strings.
MATSUDA discloses a device, wherein the active strips each form one or more NOR strings (the staircase structure can be used to form a NOR memory, see para 73).
KIYOTOSHI and MATSUDA are analogous art because they both are directed towards stair-step memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIYOTOSHI with the NOR-type of MATSUDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIYOTOSHI with the NOR-type of MATSUDA in order to provide a reliable device (see MATSUDA para 72).
Claims 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIYOTOSHI (US 20080073635) in view of KITO (US 20070252201).
Regarding claim 48, as best as the examiner is able to ascertain the claimed invention, KIYOTOSHI discloses the memory structure of Claim 38.

KITO discloses a device, wherein the conductive material comprises a refractory metal (a contact plug 144a can comprise tungsten, see fig 33, para 291).
KIYOTOSHI and KITO are analogous art because they both are directed towards stair step memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIYOTOSHI with the conductive material of KITO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIYOTOSHI with the conductive material of KITO in order to reduce the influence of the heat process (see KITO para 293).
Regarding claim 49, as best as the examiner is able to ascertain the claimed invention, KIYOTOSHI discloses the memory structure of Claim 48.
KIYOTOSHI fails to explicitly disclose a device, wherein the refractory metal comprises tungsten.
KITO discloses a device, wherein the refractory metal comprises tungsten (a contact plug 144a can comprise tungsten, see fig 33, para 291).
KIYOTOSHI and KITO are analogous art because they both are directed towards stair step memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIYOTOSHI with the conductive material of KITO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIYOTOSHI with the conductive material of KITO in order to reduce the influence of the heat process (see KITO para 293).
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIYOTOSHI (US 20080073635) in view of a second embodiment of KIYOTOSHI (US 20080073635).
Regarding claim 50, as best as the examiner is able to ascertain the claimed invention, KIYOTOSHI discloses the memory structure of Claim 41.
KIYOTOSHI fails to explicitly disclose a device, wherein each active strip further comprises first and second conductive layers adjacent, respectively, first and second semiconductor layers, each conductive layer having an electrical resistivity lower than that of its adjacent semiconductor layer.
The second embodiment of KIYOTOSHI discloses a device, wherein each active strip further comprises first and second conductive layers (the WN films 313 disposed close to and therefore adjacent the semiconductor layers 303, see fig 19, para 127) adjacent, respectively, first and second semiconductor layers, each conductive layer having an electrical resistivity lower than that of its adjacent semiconductor layer (313 is WN and 303 are Si, see para 124-127).
The two embodiments of KIYOTOSHI are analogous art because they both are directed towards stair step memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of the first embodiment of KIYOTOSHI with the conductive layers of the second embodiment of KIYOTOSHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment of KIYOTOSHI with the conductive layers of the second embodiment of KIYOTOSHI in order to that gate electrodes can be processed using CMP (see KIYOTOSHI para 123).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811   

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811